EXHIBIT 10.18 TN-K Energy Group Inc. 649 Sparta Highway, Suite 102 Crossville, TN38555 As of June 29, 2010 Mr. Dan Page Post Office Box 574 Crossville, TN38557 Re: TN-K Energy Group Inc., formerly known as Digital Lifestyles Group, Inc. (the “Company”) Fourth Amendment to Convertible Line of Credit Note Agreement Dear Mr. Page: Reference is hereby made to that certain Convertible Line of Credit Note Agreement dated as of April 23, 2007 by and between the Company and you, as amended by the First Amendment dated September 27, 2008 and as further amended by the Second Amendment dated May 1, 2009 and the Third Amendment dated December 8, 2009 (collectively, the “Note”). You hereby agree to amend the Note to extend the due date of the Note to December 31, 2010. All other terms and conditions as set forth in the Note shall remain the same. This Fourth Amendment may not be amended or waived except by an instrument in writing signed by the Company and you.This Fourth Amendment may be executed in any number of counterparts, each of which shall be an original and all of which, when taken together, shall constitute one agreement.Delivery of an executed signature page of this Fourth Amendment by facsimile transmission shall be effective as delivery of a manually executed counterpart hereof or thereof, as the case may be. This Fourth Amendment shall be governed by, and construed in accordance with, the laws of the State of Tennessee.This Fourth Amendment sets forth the entire agreement between the parties hereto as to the matters set forth herein and supersede all prior communications, written or oral, with respect to the matters herein. TN-K Energy Group Inc. By: /s/ Ken Page Ken Page, Chief Executive Officer The foregoing terms are agreed to as of the day and date above. /s/ Dan Page Dan Page
